Pezman, J. Claimant, Chicago Wesley Memorial Hospital, an Illinois Not-For-Profit Corporation, filed its complaint against respondent for the sum of $3,000.00 for professional and technical services rendered the Department of Public Health of the State of Illinois. A stipulation was entered into by claimant and respondent, as follows: “That claimant, Chicago Wesley Memorial Hospital, an 111. Corp., had completed the services as alleged in claimant’s statement of claim. “That there is lawfully due claimant the sum of $3,000.00. “That, as a result of delay in billing by claimant herein, payment was not made prior to the closing of the biennial appropriation. “That claimant continues to be the sole person interested in this claim, and that no assignment thereof has occurred. “That upon the foregoing agreed case filed herein the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) service is satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Chicago Wesley Memorial Hospital, an Illinois Not-For-Profit Corporation, is hereby awarded the sum of $3,000.00.